jurisdiction. Appellant's counsel has not responded. We conclude we lack

                jurisdiction, and we

                            ORDER this appeal DISMISSED.




                                       Hardesty




                cc: Hon. Carolyn Ellsworth, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
                     Katario Miller




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A